DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey B. Huter (#41,086) on 01/10/2022.
The application has been amended as follows: 
Claim 14 line 14 “vertical height greater than a vertical eight of its respective cap” is hereby amended to “vertical height greater than a vertical height of its respective cap”

Allowable Subject Matter
Claims 2,4-7,9,11-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art e.g. U.S. Patent Application Publication Number 2009/0242245 A1 to Asano teaches a semiconductor device, comprising: 
an embedded ball land substrate (10, ¶ [0048]) comprising: 
a substrate top side (12, ¶ [0049]), 
a substrate bottom side (13, ¶ [0050]); 
first contact pads (27, ¶ [0049]) on the substrate top side; 
ball lands (41, ¶ [0050]) on the substrate bottom side; 
caps (55, ¶ [0055]) on the ball lands; 
conductive paths (shaded connections e.g. 26, 47, ¶ [0048],[0050]) that couple the ball lands (41) to the first contact pads (27); and 
a dielectric stiffener layer (50, ¶ [0051]) on the substrate bottom side, 
a semiconductor die (31, ¶ [0049]) comprising a die top side, a die bottom side, and a die sidewall adjoining the die top side and the die bottom side; 
attachment structures (30, ¶ [0049]) that couple the die bottom side to the first contact pads, as discussed previously.
Prior art e.g. U.S. Patent Application Publication Number 2016/0366762 A1 to Lin et al. teaches a coreless substrate (e.g. FIG. 19) wherein a dielectric stiffener (53, ¶ [0072]) contacts ball lands (445 from FIG. 14, ¶ [0068]) and extends over a surface area (e.g. area of 44’, ¶ [0069]) of each ball land bottom and contacts sidewalls of caps (511), as discussed previously.
U.S. Patent Application Publication Number 2018/0040572 A1 to Haba et al. teaches (e.g. Fig. 7B) wherein an encapsulant (706, ¶ [0046]) encapsulates and contacts die (116) sidewalls and a substrate (102) top side, as discussed previously.
However, prior art fails to reasonably teach or suggest additionally wherein a sidewall of each cap comprises an arcuate surface that curves inwardly from a top side of the respective cap to a bottom side of the respective cap and wherein the dielectric stiffener conforms to the arcuate surface of each cap together with all of the limitations of claim 13 as claimed.  Claims 2,4-7,9,11,21 are allowable in virtue of depending upon and including all of the limitations of allowable claim 13.
Additionally, prior art fails to reasonably teach or suggest conductive balls attached to the caps, wherein each conductive ball has a vertical height greater than a vertical height of its respective cap 
Lastly, although prior art teaches a coreless substrate as discussed above, prior art fails to reasonably teach or suggest wherein the dielectric stiffener extends over a majority of a surface area of a bottom side of each cap and planarizing the dielectric stiffener to expose the caps together with all of the limitations of the method of claim 17 as claimed.  Claims 18-20 are allowable in virtue of depending upon and including all of the limitations of allowable claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/Eric A. Ward/Primary Examiner, Art Unit 2891